Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments, see page 11, line 11, filed 07 September 2021, with respect to the rejection of Claims 1-5, 8-13, 15-16, and 18 under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (United States Patent Publication No. US 2017/0003587 A1), hereinafter Zhang 1; Claims 1-5, 8-13, 15-16, and 18 under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (United States Patent Publication No. US 2016/0266487 A1), hereinafter Zhang 2; Claims 1-5, 8-13, 15-16, and 18 under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (United States Patent Publication No. US 2016/0085148 A1), hereinafter Zhang 3; Claims 1-5, 8-9, 12-13, 15-16, and 18 under 35 U.S.C. 102(a)(1) as being anticipated by Kunz et al. (European Patent Publication No. EP 3,182,203 A1), hereinafter Kunz; Claims 7, 14, and 17 under 35 U.S.C. 103 as being unpatentable over Zhang et al. (United States Patent Publication No. US 2017/0003587 A1), hereinafter Zhang 1, and further in view of Ueda et al. (United States Patent Publication No. US 2015/0315379 A1), hereinafter Ueda; and Claim 6 under 35 U.S.C. 103 as being unpatentable over Zhang et al. (United States Patent Publication No. US 2017/0003587 A1), hereinafter Zhang 1, and further in view of Masuda et al. (United States Patent Publication No. US 2006/0210914 A1), hereinafter Masuda; have been fully considered but they are not persuasive. Applicant argues that the amendment to independent Claim 1 requires the withdrawal of said rejections, but this is not persuasive. The amendment of independent Claim 1 adds the limitation that the acrylic resin “does not include a constituent unit derived from hydroxystyrene.” Each of the 102 rejections are not limited to only acrylic resins which include a constituent unit derived from hydroxystyrene, See Zhang 1 (Paragraphs [0083-0086]), Zhang 2 (Paragraphs [0081-0084]), Zhang 3 (Paragraphs [0116-0119]), Kunz (Paragraphs [0098-0101]). 

The photoresist compositions according to the invention comprise as component (ii) one or more photoresist polymers or copolymers, which may be soluble or insoluble in a developer solution . . . Examples of photoresist polymers that may be used as component (ii) in a positive tone composition include without limitation, aromatic polymers, such as homopolymers or copolymers of hydroxystyrene protected with an acid labile group; acrylates, such as for example, poly(meth)acrylates with at least one unit containing a pendant alicyclic group, and with the acid labile group being pendant from the polymer backbone and/or from the aclicyclic group, cycloolefin polymers, cycloolefin maleic anhydride copolymers, cycloolefin vinyl ether copolymers, siloxanes; silsesquioxanes, carbosilanes; and oligomers, including polyhedral oligomeric silsesquioxanes, carbohydrates, and other cage compounds.

(Emphasis added). While it is true that the examples and preferred embodiments of said references disclose acrylic resins including a constituent unit derived from hydroxystyrene, the disclosure is clearly broader than that. MPEP § 2123 states that "[a] reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989) . . . Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971)." Thus, said rejections are maintained.


Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
4.	A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-5, 8-13, 15-16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (United States Patent Publication No. US 2017/0003587 A1), hereinafter Zhang 1.
6.	Regarding Claims 1-5 and 8-11, Zhang 1 teaches (Paragraphs [0048-0082]) an acid generator. Zhang 1 teaches (Paragraphs [0083-0103]) a resin whose solubility in alkali increases under action of an acid. Zhang 1 teaches (Paragraphs [0048-0082]) the acid generator comprises a compound represented by formula (a2-i) of the instant application. Zhang 1 teaches (Paragraphs [0083-0103]) the resin comprising an acrylic resin. Zhang 1 teaches (Paragraphs [0083-0103]) an alkali-soluble resin. Zhang 1 teaches (Paragraphs [0083-0103]) the alkali-soluble resin comprising a novolac resin. Zhang 1 teaches (Paragraphs [0083-0103]) the alkali-soluble resin comprising a polyhydroxystyrene resin. Zhang 1 teaches (Paragraphs [0083-0103]) a chemically amplified positive-type photosensitive resin composition capable of h-line exposure. Examiner notes that Claims 8-9 of the instant application do not meaningfully limit Claim 1 of the instant application, from which each depends, as both recite intended use claims. MPEP 2114(II) states: “A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).” Zhang 1 teaches (Paragraphs [0083-0103]) a photosensitive dry film comprising the photosensitive resin layer comprising the chemically amplified positive-type photosensitive resin composition. Zhang 1 teaches (Paragraphs [0083-0103]) a method of manufacturing a photosensitive dry film, the method comprising applying the chemically amplified positive-type photosensitive resin composition according to claim 1 to a substrate film to form a photosensitive resin layer.
7.	Regarding Claims 12-13, Zhang 1 teaches (Paragraphs [0104-0118]) a method of manufacturing a patterned resist film comprising: laminating the photosensitive resin layer on a substrate; exposing the photosensitive resin layer by irradiation with an active ray or radiation in a position-selective manner; and developing the exposed photosensitive resin layer. Zhang 1 teaches (Paragraphs [0104-0118]) the active ray or the radiation is an h-line.
8.	Regarding Claims 15-16 and 18, Zhang 1 teaches (Paragraphs [0104-0118]) a method of manufacturing a substrate with a template comprising: laminating the photosensitive resin layer on a substrate having a metal surface, therein including titanium, tantalum, copper, aluminum, tungsten, and alloys thereof, exposing the photosensitive resin layer by irradiation with an active ray or radiation in a position-selective manner; and developing the exposed photosensitive resin layer. Zhang 1 teaches (Paragraphs [0104-0118]) the active ray or the radiation is an h-line. Zhang 1 teaches (Paragraphs [0104-0118]) a method of manufacturing a plated article comprising plating the substrate with a template to form a plated article in the template.

9.	Claims 1-5, 8-13, 15-16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (United States Patent Publication No. US 2016/0266487 A1), hereinafter Zhang 2.
10.	Regarding Claims 1-5 and 8-11, Zhang 2 teaches (Paragraphs [0047-0080]) an acid generator. Zhang 2 teaches (Paragraphs [0081-0101]) a resin whose solubility in alkali increases under action of an acid. Zhang 2 teaches (Paragraphs [0047-0080]) the acid generator comprises a compound represented by formula (a2-i) of the instant application. Zhang 2 teaches (Paragraphs [0081-0101]) the resin comprising an acrylic resin. Zhang 2 teaches (Paragraphs [0081-0101]) an alkali-soluble resin. Zhang 2 teaches (Paragraphs [0081-0101]) the alkali-soluble resin comprising a novolac resin. Zhang 2 teaches (Paragraphs [0081-0101]) the alkali-soluble resin comprising a polyhydroxystyrene resin. Zhang 2 teaches (Paragraphs [0081-0101]) a chemically amplified positive-type photosensitive resin composition capable of h-line exposure. Examiner notes that Claims 8-9 of the instant application do not meaningfully limit Claim 1 of the instant application, from which each depends, as both recite intended use claims. MPEP 2114(II) states: “A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).” Zhang 2 teaches (Paragraphs [0081-0101]) a photosensitive dry film comprising the photosensitive resin layer comprising the chemically amplified positive-type photosensitive resin composition. Zhang 2 teaches (Paragraphs [0081-0101]) a method of manufacturing a photosensitive dry film, the method comprising applying the chemically amplified positive-type photosensitive resin composition according to claim 1 to a substrate film to form a photosensitive resin layer.
11.	Regarding Claims 12-13, Zhang 2 teaches (Paragraphs [0102-0116]) a method of manufacturing a patterned resist film comprising: laminating the photosensitive resin layer on a substrate; exposing the photosensitive resin layer by irradiation with an active ray or radiation in a position-selective manner; and developing the exposed photosensitive resin layer. Zhang 2 teaches (Paragraphs [0102-0116]) the active ray or the radiation is an h-line.
12.	Regarding Claims 15-16 and 18, Zhang 2 teaches (Paragraphs [0102-0116]) a method of manufacturing a substrate with a template comprising: laminating the photosensitive resin layer on a substrate having a metal surface, therein including titanium, tantalum, copper, aluminum, tungsten, and alloys thereof, exposing the photosensitive resin layer by irradiation with an active ray or radiation in a position-selective manner; and developing the exposed photosensitive resin layer. Zhang 2 teaches (Paragraphs [0102-0116]) the active ray or the radiation is an h-line. Zhang 2 teaches (Paragraphs [0102-0116]) a method of manufacturing a plated article comprising plating the substrate with a template to form a plated article in the template.

13.	Claims 1-5, 8-13, 15-16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (United States Patent Publication No. US 2016/0085148 A1), hereinafter Zhang 3.
14.	Regarding Claims 1-5 and 8-11, Zhang 3 teaches (Paragraphs [0073-0113]) an acid generator. Zhang 3 teaches (Paragraphs [0116-0136]) a resin whose solubility in alkali increases under action of an acid. Zhang 3 teaches (Paragraphs [0073-0113]) the acid generator comprises a compound represented by formula (a1-i) of the instant application. Zhang 3 teaches (Paragraphs [0116-0136]) the resin comprising an acrylic resin. Zhang 3 teaches (Paragraphs [0116-0136]) an alkali-soluble resin. Zhang 3 teaches (Paragraphs [0116-0136]) the alkali-soluble resin comprising a novolac resin. Zhang 3 teaches (Paragraphs [0116-0136]) the alkali-soluble resin comprising a polyhydroxystyrene resin. Zhang 3 teaches (Paragraphs [0116-0136]) a chemically amplified positive-type photosensitive resin composition capable of h-line exposure. Examiner notes that Claims 8-9 of the instant application do not meaningfully limit Claim 1 of the instant application, from which each depends, as both recite intended use claims. MPEP 2114(II) states: “A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).” Zhang 3 teaches (Paragraphs [0116-0136]) a photosensitive dry film comprising the photosensitive resin layer comprising the chemically amplified positive-type photosensitive resin composition. Zhang 3 teaches (Paragraphs [0116-0136]) a method of manufacturing a photosensitive dry film, the method comprising applying the chemically amplified positive-type photosensitive resin composition according to claim 1 to a substrate film to form a photosensitive resin layer.
15.	Regarding Claims 12-13, Zhang 3 teaches (Paragraphs [0137-0151]) a method of manufacturing a patterned resist film comprising: laminating the photosensitive resin layer on a substrate; exposing the photosensitive resin layer by irradiation with an active ray or radiation in a position-selective manner; and developing the exposed photosensitive resin layer. Zhang 3 teaches (Paragraphs [0137-0151]) the active ray or the radiation is an h-line.
16.	Regarding Claims 15-16 and 18, Zhang 3 teaches (Paragraphs [0137-0151]) a method of manufacturing a substrate with a template comprising: laminating the photosensitive resin layer on a substrate having a metal surface, therein including titanium, tantalum, copper, aluminum, tungsten, and alloys thereof, exposing the photosensitive resin layer by irradiation with an active ray or radiation in a position-selective manner; and developing the exposed photosensitive resin layer. Zhang 3 teaches (Paragraphs [0137-0151]) the active ray or the radiation is an h-line. Zhang 3 teaches (Paragraphs [0137-0151]) a method of manufacturing a plated article comprising plating the substrate with a template to form a plated article in the template.

17.	Claims 1-5, 8-9, 12-13, 15-16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kunz et al. (European Patent Publication No. EP 3,182,203 A1), hereinafter Kunz.
18.	Regarding Claims 1-5 and 8-9, Kunz teaches (Paragraphs [0048-0097]) an acid generator. Kunz teaches (Paragraphs [0098-0104]) a resin whose solubility in alkali increases under action of an acid. Kunz teaches (Paragraphs [0048-0097]) the acid generator comprises a compound represented by at least one of formulae (a1-i) or (a2-i) of the instant application. Kunz teaches (Paragraphs [0098-0104]) the resin comprising an acrylic resin. Kunz teaches (Paragraphs [0098-0104]) an alkali-soluble resin. Kunz teaches (Paragraphs [0098-0104]) the alkali-soluble resin comprising a novolac resin. Kunz teaches (Paragraphs [0098-0104]) the alkali-soluble resin comprising a polyhydroxystyrene resin. Kunz teaches (Paragraphs [0098-0104]) a chemically amplified positive-type photosensitive resin composition capable of h-line exposure. Examiner notes that Claims 8-9 of the instant application do not meaningfully limit Claim 1 of the instant application, from which each depends, as both recite intended use claims. MPEP 2114(II) states: “A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”
19.	Regarding Claims 12-13, Kunz teaches (Paragraphs [0113-0125]) a method of manufacturing a patterned resist film comprising: laminating the photosensitive resin layer on a substrate; exposing the photosensitive resin layer by irradiation with an active ray or radiation in a position-selective manner; and developing the exposed photosensitive resin layer. Kunz teaches (Paragraphs [0113-0125]) the active ray or the radiation is an h-line.
20.	Regarding Claims 15-16 and 18, Kunz teaches (Paragraphs [0113-0125]) a method of manufacturing a substrate with a template comprising: laminating the photosensitive resin layer on a substrate having a metal surface, therein including titanium, tantalum, copper, aluminum, tungsten, and alloys thereof, exposing the photosensitive resin layer by irradiation with an active ray or radiation in a position-selective manner; and developing the exposed photosensitive resin layer. Kunz teaches (Paragraphs [0113-0125]) the active ray or the radiation is an h-line. Kunz teaches (Paragraphs [0113-0125]) a method of manufacturing a plated article comprising plating the substrate with a template to form a plated article in the template.

Claim Rejections - 35 USC § 103
21.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
22.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

23.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (United States Patent Publication No. US 2017/0003587 A1), hereinafter Zhang 1, and further in view of Masuda et al. (United States Patent Publication No. US 2006/0210914 A1), hereinafter Masuda.
24.	Regarding Claim 6, Zhang 1 teaches all of the elements of the present claimed invention as set forth in Claim 1 above. However, Zhang 1 fails to explicitly disclose a phenolic hydroxyl group-containing low molecular weight compound. 
25.	Masuda teaches (Paragraphs [0048-0088]) a phenolic hydroxyl group-containing low molecular weight compound. Masuda teaches (Paragraph [0019]) that photosensive films comprising a phenolic hydroxyl group-containing low molecular weight compound exhibit excellent resolution, resistance to deterioration, perpendicularity, heat resistance, and solubility.
26.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang 1 to incorporate the teachings of Masuda to comprise a phenolic hydroxyl group-containing low molecular weight compound. Doing so would result in improved resolution, resistance to deterioration, perpendicularity, heat resistance, and solubility, as recognized by Masuda.

27.	Claims 7, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (United States Patent Publication No. US 2017/0003587 A1), hereinafter Zhang 1, and further in view of Ueda et al. (United States Patent Publication No. US 2015/0315379 A1), hereinafter Ueda.
28.	Regarding Claim 7, Zhang 1 teaches all of the elements of the present claimed invention as set forth in Claim 1 above. However, Zhang 1 fails to disclose a sulfur-containing compound (E) including a sulfur atom. Examiner notes that the limitation of “to be coordinated to metal” of Claim 7 of the instant application does not meaningfully further limit Claim 7 of the instant application as this is an intended use limitation. MPEP 2114(II) states: “A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”
29.	Ueda teaches (Paragraphs [0098-0107 and 0199-0200]) a sulfur-containing compound (E) including a sulfur atom, therein including but not limited to 3-mercapto-1,2,4-triazole, therein also known as “3MT”. Ueda teaches (Paragraphs [0098-0107]) that such compounds improve the adhesivity of a formed photosensitive layer and the developability thereof after exposure.
30.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang 1 to incorporate the teachings of Ueda to comprise a sulfur-containing compound (E) including a sulfur atom. Doing so would result in improved adhesivity of a formed photosensitive layer and the developability thereof after exposure, as recognized by Ueda.
31.	Regarding Claims 14 and 17, Zhang 1 teaches all of the elements of the present claimed invention as set forth in Claim 1 above. However, Zhang 1 fails to explicitly disclose a film thickness of 1 μm or more. 
32.	Ueda teaches (Paragraph [0130]) a film thickness of 1 to 30 μm. Ueda teaches (Paragraph [0130]) that adjusting the film thickness in this range can suppress the formation of cracks.
33.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang 1 to incorporate the teachings of Ueda to comprise a film thickness of 1 to 30 μm. Doing so would result in improved suppression in the formation of cracks, as recognized by Ueda.

34.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (United States Patent Publication No. US 2017/0003587 A1), hereinafter Zhang 1.
35.	Regarding Claim 19, Zhang 1 teaches all of the elements of the present claimed invention as set forth in Claim 1 above. However, Zhang 1 fails to explicitly disclose the acrylic resin that does not include a constituent unit derived from hydroxystyrene includes a constituent unit represented by formula (b5) present application having an acid dissociable group as a constituent unit that enhances the solubility of the acrylic resin in alkali under action of an acid.
36.	Zhang 1 teaches (Paragraphs [0083-0088]) one or more photoresist (homo)polymers or copolymers. Furthermore, Zhang 1 teaches (Paragraphs [0083-0088]) copolymers wherein one of the constituent moieties of the copolymer is a constituent unit represented by formula (b5) present application.
37.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang 1 to comprise the acrylic resin that does not include a constituent unit derived from hydroxystyrene includes a constituent unit represented by formula (b5) present application having an acid dissociable group as a constituent unit that enhances the solubility of the acrylic resin in alkali under action of an acid. Doing so would result would have been obvious to try and an element of routine experimentation.

Conclusion
38.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
39.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
40.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
41.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
42.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
/R.D.C./Examiner, Art Unit 1737

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        06/17/2022